
	
		I
		111th CONGRESS
		1st Session
		H. R. 600
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2009
			Mr. Al Green of Texas
			 (for himself, Ms. Waters, and
			 Mr. Gary G. Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To revise the requirements for seller-financed
		  downpayments for mortgages for single-family housing insured by the Secretary
		  of Housing and Urban Development under title II of the National Housing
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 FHA Seller-Financed Downpayment Reform
			 Act of 2009.
		2.FHA seller-financed
			 downpayment programParagraph
			 (9) of section 203(b) of the National Housing Act (12 U.S.C. 1709(b)(9)) is
			 amended—
			(1)in subparagraph (C), by striking In
			 no case shall the funds required by subparagraph (A) and inserting the
			 following: Except in the case of a mortgage described in subparagraph
			 (D), the funds required by subparagraph (A) shall not; and
			(2)by adding at the
			 end the following new subparagraphs:
				
					(D)Exceptions to
				prohibited sourcesA mortgage
				described in this subparagraph is any of the following mortgages:
						(i)A mortgage under which the mortgagor has a
				credit score equivalent to a FICO score of 680 or greater.
						(ii)A mortgage under which—
							(I)the mortgagor has
				a credit score equivalent to a FICO score of at least 620 but less than 680;
				and
							(II)mortgage
				insurance premiums charged are established—
								(aa)at levels necessary, but no higher than
				needed, to allow such class of loans to be insured without resulting in a need
				for an appropriation for a credit subsidy, which may exceed the maximum amount
				permitted under section 203(c)(2)(B);
								(bb)in
				the case of the single premium collected at the time of insurance, in an amount
				not exceeding 3.0 percent of the amount of the original principal obligation of
				the mortgage; and
								(cc)in the case of the annual premium for a
				mortgage under which the mortgagor has a credit score equivalent to a FICO
				score of at least 640 but less than 680, in an amount not exceeding 1.25
				percent of the remaining insured principal balance (excluding the portion of
				the remaining balance attributable to the premium collected at the time of
				insurance and without taking into account delinquent payments or
				prepayments).
								(iii)For mortgages
				insured in fiscal year 2010 or thereafter, a mortgage under which the mortgagor
				has a credit score equivalent to a FICO score of 619 or less, but only if the
				Secretary certifies that such loans can be insured without resulting in a need
				for an appropriation for a credit subsidy. For such mortgages, the Secretary
				may charge premiums at levels authorized under items (bb) and (cc) of clause
				(ii)(II) and may establish a credit or FICO score limitation or impose such
				other requirements as are necessary to meet the conditions for certification
				under this clause.
						(E)Requirements for
				downpayment assistance entitiesAny entity participating in a program that
				provides downpayment assistance for a mortgage described in subparagraph (D)
				pursuant to the exception under subparagraph (C), which programs shall include
				programs of governmental agencies and private nonprofit organizations, shall,
				before the closing for the loan involved in the mortgage in connection with
				which such assistance is provided—
						(i)offer to make
				available, to the mortgagor, counseling regarding the responsibilities and
				financial management involved in homeownership;
						(ii)if such offer is
				accepted by the mortgagor, make such counseling available for the mortgagor;
				and
						(iii)in the case of
				any such entity that is a private nonprofit organization, implement a conflict
				of interest policy that prohibits directors, officers, employees, and immediate
				family members from receiving financial benefits from any entity that is
				providing the program with goods or services other than the homeownership
				assistance program entity itself or its wholly owned affiliate.
						(F)Civil money
				penalties for improperly influencing appraisalsThe Secretary may impose a civil money
				penalty, in the same manner and to the same extent as for a violation under
				section 536, for compensating, instructing, inducing, coercing, or intimidating
				any person who conducts an appraisal of the property to be subject to a
				mortgage described in subparagraph (D) and under which any part of the funds
				required by subparagraph (A) are provided to a party described in subparagraph
				(C), or attempting to compensate, instruct, induce, coerce, or intimidate such
				a person, for the purpose of causing the appraised value assigned to the
				property under the appraisal to be based on any other factor other than the
				independent judgment of such person exercised in accordance with applicable
				professional
				standards.
					.
			
